 In the Matter of C. L. PARRIS, W. G. DuNN, AND H. E. DAVIDSON,Co-PARTNERS, DOING BUSINESS AS PARRIS-DLTNN ASSOCIATESandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LODGENo. 1300Case No. 18-R 1493.Decided July 9, 1946Swarr, May,Royce,Smith KPe Storey,byMessrs.A. E. RoyceandEdison Smith,of Omaha, Nebr.,andMr.W. G. Dunn,of Clarinda,Iowa, for the Company.Messrs.James Ashe,of St. Paul,Minn., andJoseph L. Dreier,ofOmaha, Nebr.,for the Union.Mr. Arthur Christopher,Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Ma-chinists, Lodge No. 1300, herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of C. L. Parris, W. G. Dunn, and H. E. Davidson, Co.partners, doing business as Parris-Dunn Associates, Clarinda, Iowa,herein called the Company, the National Labor Relations Board onApril 16, 1946, conducted a prehearing election pursuant to ArticleIII, Section 3,1 of the Board's Rules and Regulations, among employ-ees of the Company in the alleged appropriate unit, to determinewhether or not they desired to be represented by the Union for thepurposes of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 62 eligiblevoters and that 57 of these eligible voters cast ballots, of which 48were for the Union, 2 were against the Union, and 7 were challenged.1By amendment of November 27, 1945, this Section of the Rules now permits the con-duct of a secret ballot of employees prior to hearing in cases which present no substantialissues.69 N L R.B., No. 38.306 PARRIS-DUNN ASSOCIATES307Thereafter, pursuant to Article III, Section 10,2 of the Rules andRegulations, the Board provided for an appropriate hearing upon duenotice before Stephen M. Reynolds, Trial Examiner.The Bearingwas held at Clarinda, Iowa, on May 3, 1946. The Company and theUnion appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYC. L. Parris, W. G. Dunn, and H. E. Davidson, Co-partners, doingbusiness as Parris-Dunn Associates, are engaged in the manufactureof toy guns at their plant in Clarinda, Iowa.The Company annuallypurchases raw materials valued in excess of $50,000, approximatelyall of which represents shipments to its plant from sources outsidethe State of Iowa. Its annual sales of finished products exceed $100,-000 in value, approximately 95 percent of which represents sales andshipments to customers outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalAssociation of Machinists, Lodge No. 1300, is anunaffiliated labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the collectivebargaining representative of its employees in the alleged appropri-ate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 As amended November 27, 1945, this Section provides that in instances of prehearingelections,all issues,including issues with respect to the conduct of the election or conductaffecting the election results and issues raised by challenged ballots, shall be heard at thesubsequent hearing. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance em-ployees of the Company, including tool and die makers, and workingforemen, but excluding clerical employees and all supervisory em-ployees 3The sole disagreement between the parties relates to theworking foremen, whom the Company would exclude from the uniton the ground that they are supervisory employees within the Board'scustomary definition of that term.This disagreement was reflected at the election in the seven ballotswhich were challenged by the Company.However, inasmuch as theCompany at the hearing withdrew its challenges to the ballots ofKenneth Gray, John Nichols, and Laysure Lewis, admitting that thesewere production and maintenance employees and eligible to partici-pate in the election, there remains for disposition only the challengedballots of Clarence Blake, Sam Kaserman, James Akes, and GladeHale.These 4 working foremen are assigned to the mill work, produc-tion line, small assembly, and paint departments, respectively.Eachone, in addition to spending a substantial portion of his time inmanual work, oversees the work of from 7 to 14 employees, allocat-ing work to them and arranging for transfer within the departmentwhen necessary.The working foremen also have the power effectivelyto recommend changes in the status of their subordinates.Accord-ingly, we find that Clarence Blake, Sam Kaserman, James Akes, andGlade Hale are supervisory employees within our customary defini-tion of that term and we shall exclude them from the unit.We find that all production and maintenance employees of theCompany, including tool and die makers but excluding clerical em-ployees, working foremen,4 and all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Union has secured a majority of the valid votes cast and that thechallenged ballots are insufficient in number to affect the results ofthe election.Under these circumstances, we shall not direct that anyof the challenged ballots be opened and counted but instead, we shallThe election was held among employees in this alleged appropriate unit.4Employees Kenneth Gray, John Nichols, and Laysure Lewis are not included withinthis category. PARRIS-DUNN ASSOCIATES309certify the Union as the collective bargaining representative of theemployees in the appropriate unit.CERTIFICATIONOF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIED that International Association of Machin-ists, Lodge No, 1300, has been designated and selected by a majorityof all production and maintenance employees of C. L. Parris, W. G.Dunn, and H. E. Davidson, Co-partners doing business as Parris-Dunn Associates, Clarinda, Iowa, including tool and die makers, butexcluding clerical employees, working foremen, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.MR. GERARD D. REILLY tookno part in the consideration of theaboveDecisionand Certificationof Representatives.